DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of group I, claims 1-11 in the reply filed on 5/18/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-21 are currently pending. 
Claims 12-21 are withdrawn as directed to non-elected inventions. 
Claims 1-11 are elected and examined on the merits. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 14/642,816, 12/544,760, and PCT/EP2008/052027 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. With respect to independent claim 1, the earlier filed applications contain no mention of the fibroblast-like cells demonstrating negative expression of CD106 (VCAM1) or negative expression of CD117 (c-kit), or sorting the cells for the claimed expression profile. With respect to claims 2 and 3, the earlier filed applications contain no mention of the fibroblast-like cells demonstrating expression of ACTC1, POP3, VE-cadherin, or CDH13, or lack of expression of NPNT or TERT, nor do the prior applications disclose selecting for the claimed expression profiles. With respect to claim 4, the earlier filed applications contain no mention of obtaining the tissue sample from the endomyocardium. With respect to claim 5, the earlier filed applications contain no mention of obtaining the tissue sample from the atrial appendage. The earliest disclosure for the aforementioned limitations appear in the present application, 16/147,775 filed 9/30/18. Therefore, claims 1-11 are afforded an earliest priority date of 9/30/18
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sorted cells" in step c). There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the time limited digestion". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention 
Claim(s) 1-3 and 6-11are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Haag et al., US Publication No 2015/0175970 (hereinafter ‘970 Publication) as evidenced by Diedrichs et al., Enhanced Immunomodulation in inflammatory environments favors human cardiac mesenchymal stromal-like cells for allogeneic cell therapies. Frontiers in Immunology, Vol. 10 (July 2019) Article 1716 (hereinafter Deidrichs). 
The ‘970 Publication discloses methods for producing fibroblast-like cells from heart muscle biopsies which are CD90 negative, CD105 positive, and CD117 negative (Abstract). The ‘970 Publication discloses procuring a cardiac muscle tissue sample (para 14, 80). In some embodiments, the tissue sample may be partially digested using trypsin or collagenase, preferably for a time period of less than 10 minutes at an activity of 0.05 to 0.25 u/500 ml for trypsin and/or 0.2 to 4.5 units/ml for collagenase IV (para 45, 53-54, 81). The tissue sample is then cultured as an explant under conditions suitable for culture (para 45-46). Preferably, the explant is cultured in a culture media which does not contain cardiotrophin, thrombin, or mercaptoethanol (para 55). The explant culture may performed for a period of 7 to 15 days (para 55, 82). Outgrowth cells are then collected via limited proteolysis and subcultured (para 53, 84). Preferably, the cells are subcultured when the cells reach 70-90% confluence, such as between about 5 to 15 days (para 46, 87, Fig. 2). The resultant cells may then be sorted for the expression profile of CD105+, CD117-, and CD90-, such as by fluorescence activated cell sorting (para 57-63, 97-98). The ‘970 Publication discloses that the resultant cells demonstrate a fibroblast-like cell morphology (para 11, 17, 40-41). 
The ‘970 Publication is silent as to the fibroblast-like cells’ negative expression of CD106 (VCAM1) or CD117 (c-kit), gene expression of ACTC1, POP3, VE-cadherin, or CDH13, or lack of gene expression of NPNT or TERT. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the fibroblast-like cells of the prior art differ, and if so to what extent, from applicant’s fibroblast-like cells. The prior art discloses a method of producing a 
The cited art taken as a whole demonstrates a reasonable probability that the method of producing a fibroblast-like cell population of the prior art is either identical or sufficiently similar to the claimed producing a fibroblast-like cell population that whatever differences exist, they are not patentably significant. This determination is further supported by Diedrichs (See MPEP § 2131.01 regarding use of “as evidenced by” references). Diedrichs discloses that fibroblast-like cells obtained by outgrowth culture of human atrial appendage cells demonstrate an expression profile of CD90-, CD105+, VCAM1-, and CD117- (Cryopreserved hAACs show typical characteristics for cells of mesenchymal origin, Fig. 1, Fig. 5). Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that producing a fibroblast-like cell population of the cited prior art does not possess a critical characteristic that is possessed by the claimed producing a fibroblast-like cell population would advance prosecution and might permit allowance of claims to applicant’s producing a fibroblast-like cell population. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Claim(s) 1-4, and 8 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Haag et al., Endomyocardial biopsy derived adherent proliferating cells- A potential cell source for cardiac tissue engineering. Journal of Cellular Haag) as evidenced by Deidrichs.
Haag discloses methods of producing a population of human cardiac derived adherent proliferating cells demonstrating a fibroblast-like morphology (Abstract, Isolation and growth curves or human CAP cells; consistent with applicant’s specification at p5 a fibroblast-like morphology is interpreted as indicating that the cells are “fibroblast-like”). Haag discloses procuring a sample of endomyocardial tissue from the right ventricle side of the interventricular septum (Introduction, Cardiac biopsies). The tissues are them cultured as an explant in Iscove’s media supplemented with 10% human serum and 1% pen/strep to obtain outgrowth cells (CAP cell isolation). Adherent, outgrowing cells were detached with a 0.05% trypsin/0.02% EDTA solution and subcultured (CAP cell isolation). Following passage 3 the cells are collected and sorted via fluorescence-activated cell sorting (Flow cytometry analysis). Haag explains that the resultant cells demonstrate the expression profile negative for CD90, VCAM1 (CD106), and positive for CD105, VE-Cadherin (Table 1).  
Haag is silent as to the fibroblast-like cells’ negative expression of CD117 (c-kit), gene expression of ACTC1, POP3, or CDH13, or lack of gene expression of NPNT or TERT. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the fibroblast-like cells of the prior art differ, and if so to what extent, from applicant’s fibroblast-like cells. The prior art discloses a method of producing a fibroblast-like cell population which is similar to applicant’s a method of producing a fibroblast-like cell population for these reasons: Haag discloses obtaining an endomyocardial tissue sample, performing an outgrowth culture step, subculturing the outgrowth cells in a cardiotrophin-, thrombin- and mercaptoethanol-free culture media, and sorting for CD90- expression to obtain a population of fibroblast-like cells. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §§102/103 is appropriate. See MPEP §§ 2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that the method of producing a fibroblast-like cell population of the prior art is either identical or sufficiently similar to the claimed producing a fibroblast-like cell population that whatever differences exist, they are not patentably .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 4-5 are rejected under under pre-AIA  35 U.S.C. 103(a) as obvious over the ‘970 Publication as evidenced by Diedrichs as applied to claims 		above. 
The ‘970 Publication does not disclose that the tissue sample may be obtained from the atrial appendage or from the endomyocardium. However, the ‘970 Publication discloses obtaining the tissue sample from heart muscle (myocardium) biopsies. Thus, the ‘970 Publication discloses the genus of which the atrial appendage and the endomyocardium are species. It would be obvious to one of ordinary skill in the art to try obtaining the tissue sample from the atrial appendage or the endomyocardium as there are a finite number of locations from which a cardiac muscle tissue may be obtained, with the predictable result that a cardiac muscle tissue may be obtained. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA D JOHNSON/Primary Examiner, Art Unit 1632